UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 12, 2013 Contango Oil & Gas Company (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-16317 (Commission File Number) 95-4079863 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Information. As previously disclosed in Contango Oil & Gas Company’s ("Contango")Current Report on Form 8-K filed on October2, 2013 (the “Prior 8-K”) with the U.S. Securities and Exchange Commission (the “SEC”), on October1, 2013, Crimson Exploration Inc., a Delaware corporation (“Crimson”) became a wholly-owned subsidiary of Contangoas a result of the merger of Contango Acquisition, Inc., a Delaware corporation, and a direct, wholly-owned subsidiary of Contango (“Merger Sub”), with and into Crimson (the “Merger”). The Merger was effected pursuant to an Agreement and Plan of Merger, dated as of April29, 2013, by and among Contango, Crimson and Merger Sub (the “Merger Agreement”). This Current Report on Form 8-K is for the purpose of: (i)filing Crimson’s financial statements for the three and nine months ended September30, 2013, and (ii)furnishing Management’s Discussion and Analysis of Financial Condition and Results of Operations of Crimson Exploration Inc. for the three and nine months ended September30, 2013 related to such financial statements. The Management Discussion and Analysis of Financial Condition and Results of Operations of Crimson Exploration Inc. included in the Exhibit 99.2 shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Business Acquired.Crimson’s financial statements for the three and nine months ended September 30, 2013 are attached hereto as Exhibit99.1 and are incorporated herein by reference. (b) Management’s Discussion and Analysis of Financial Condition and Results of Operations of Business Acquired.Management Discussion and Analysis of Financial Condition and Results of Operations of Crimson Exploration Inc. for the three and nine months ended September30, 2013 and 2012 are attached hereto as Exhibit99.2. (c) Exhibits. The following exhibits are filed as part of this Current Report on Form 8-K: Exhibit Number Description Financial Statements of Crimson Exploration Inc. for the three and nine months ended September 30, 2013. Management’s Discussion and Analysis of Financial Condition and Results of Operations of Crimson Exploration Inc. for the three and nine months ended September30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CONTANGO OIL & GAS COMPANY Date: November 12, 2013 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Financial Statements of Crimson Exploration Inc. for the three and nine months ended September 30, 2013. Management’s Discussion and Analysis of Financial Condition and Results of Operations of Crimson Exploration Inc. for the three and nine months ended September30, 2013. EXHIBIT 99.1 FINANCIAL STATEMENTS OF CRIMSON EXPLORATION INC. FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER30, 2013 Table of Contents Page Consolidated Balance Sheets as of September30, 2013 and December31, 2012 (unaudited) 1 Consolidated Statements of Operations for the Three and Nine Months Ended September30, 2013 and 2012 (unaudited) 2 Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September30, 2013 (unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months Ended September30, 2013 and 2012 (unaudited) 4 Notes to the unaudited Consolidated Financial Statements 5 CRIMSON EXPLORATION INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS September30, December 31, CURRENT ASSETS Cash and cash equivalents $
